 SOUTHERN ELECTRONICS CO., INC.SouthernElectronicsCo., Inc.andInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO-CLC.Cases10-CA-7370and10-CA-7370-2March 26, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn December 27, 1968, Trial Examiner John M.Dyer issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,SouthernElectronicsCo.,Inc.,Moshiem, Tennessee, its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified-1Substitute the following for subparagraph 1(b)of the Trial Examiner's Recommended Order:"(b)Promulgating,maintaining,orenforcingno-solicitation rules prohibiting employees duringnonworking time from soliciting for the Union onRespondent's property."2.Substitute the following for the first indentedparagraph of the notice:WE WILL NOT promulgate, maintain, or enforceno-solicitationrulesprohibiting solicitationonbehalf of the Union during nonworking time onour property.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE69JOHN M DYER, Trial Examiner The InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO-CLC, hereincalled the Union,alleged in acharge filed May 20, 1968,' that Southern Electronics Co.,Inc.,hereinafter calledRespondent or the Company,discriminatorily discharged employee Kenny Ricker forhisunionactivitiesbyenforcingRespondent's"no-solicitation"ruleand that Respondent otherwiseviolated Section 8(a)(1) of the National Labor RelationsAct. OnJune 7, the Unionfiledthe second charge herein,alleging that Respondent discriminatorily discharged SteveM. Wisecarver on June 5 The Regional Director forRegion 10 issued a complaint on August 6, alleging thatthe termination of the two employees violated the Act andthatForemanDixon and Vice President Harold J."Jerry" Detrick violated Section 8(a)(1) on various datesinMay by interrogating employees concerning the Unionand by various threats of reprisals to be taken if theemployees brought a union into the plant.Respondent admitted it was engaged in commerce, thatDetrick and Dixon were supervisors within the meaning oftheAct,and that it had discharged Ricker andWisecarver,but denied that it had violated the Act in anyinstanceThereafter the complaint was amended twiceaddingallegationsthatRespondent violatedSection8(a)(1)by itsmaintenance and enforcement of a"no-solicitation rule while allowing employees to solicitfor causes other than the Union and thatVicePresidentJerryDetrick on May 10 interrogated and solicited anemployee to spy on and report to the union activities ofother employees,and on May 31, threatened reprisals toemployeesiftheyengagedinunionactivitiesRespondent'samended answers denied violations of theAct but admitted that Respondent maintained,as part ofits rules and regulations,rule 16 regarding solicitations.The hearing was held in Greeneville,Tennessee, onSeptember 10 and 11 and all parties were afforded fullopportunity to participate in the hearing,to examine andcross-examine witnesses,and to argue orally. The partieswaived oral arguments and briefs from the parties havebeen received and considered.Upon the complete record in this case and on myevaluation of the reliability of the witnesses,based both ontheevidence received andmy observation of theirdemeanor,Imake the followingFINDINGS OF FACTITHE RESPONDENT'S BUSINESS AND THE LABORORGANIZATIONRespondent is a Tennessee corporation with an officeand plant in Moshiem, Tennessee, where it is engaged inthe manufacture and sale of electronic component parts.During the past year Respondent sold and shippedfinished products valued in excess of $50,000 directly tocustomers located outside the State of Tennessee.Respondent admits and I find that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.Respondent admits and I find that the Union herein isa labor organization within the meaning of Section 2(5) ofthe Act.'All dates herein occurred in 1968 unless expressly stated otherwise175NLRB No. 11 70DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESA. Background and Undisputed Factshas 16 rules and the third page sets forth the holidays.Resp.Exh. 1 is a 2-page document, the first pagecontaining 7 items and the second page listing 22 rules.Respondent admitted that it had added to its rules duringthe years as new situations developed and had included,for example, rules regarding where employees were to eat,that radios were not to be played in the plant, and thatnewspapers were not to be bought prior to the close of theshift.Respondent contended that its rule 16, "There will beno soliciting of any kind on Company property duringworking hours," had been included in the rules which hadbeen posted and should have been known to all employeessince the plant opened.There was testimony which indicated that copies of therules were handed out to all employees about the time ofthe first union organizational attempt in 1960. Some ofthe General Counsel's witnesses testified that they did notrecall seeing rule 16 or copies of the rules posted on theplant bulletin boards.From the totality of the evidence, I find thatRespondent had posted rules including its no-solicitationrule at least from the time of the Union's organizationalattempt in 1960 and probably had such rules prior to thattime,although the rules may not have been postedcontinuously.Vice President Jerry Detrick testified that Respondenthas a system of progressive discipline for rule violationswhereby an employee receives an oral warning for a firstviolation;a written warning for a second violation; a3-day layoff for a third violation; and discharge for thefourth violation.In regard to solicitation and enforcement of its rule 16,Respondent'sgeneraltestimonywas that it gavepermission to disregard the rule when employees soughtpermission from management officials to have collectionsfor people who were sick or had other problems or wherethere was a death. According to Jerry Detrick only he ortheplant superintendent could give such permission.Former Plant Foreman Dixon, who took Wisecarver'snonsupervisory job as the stockroom foreman followingWisecarver's discharge, testified that, although he hadseen some plant rules, he did not know there was a ruleagainst solicitation and freely permitted employees to takeup collections in the plant, feeling that as the plantforeman he possessed authority to allow such solicitations.Some of the relief operators testified that they took upcollections and at times did not seek permission to do so.Estimates of the number of solicitations in the plant rananywhere from two to three a week to two or three amonth. The practice was that a box would be set up witha statement of what the collection was for, and would bepassed down the various assembly lines for the employeesto make a donation if they wished.In addition to this type of solicitation there was alsotestimony that Avon products and Tupperware productswere sold in the lunchroom and that a newspaper knownasGritwas also sold in the lunchroom. There wastestimony from one person that Avon products werecarried through the plant or delivered in the plant duringworktime.It appears that the volume of solicitations and sales ofgoods was such that solicitations became a custom andthatRespondent's rule was honored more in the breachthan in its observance. There is no evidence thatRespondent at any time objected to the various forms ofcollectionsor sales going on in the plant or in thelunchroom except for Jerry Detrick's testimony that heTheCompany produces electronic parts such asswitches for various manufacture on productionlines in itsMoshiem plant. During the 15 or so years the Companyhas been inbusiness, it has grown from a small operationto a large plant which was enlarged further within the past2 or 3 years.Basically the hierarchy of the plant at the timesmaterial herein consisted of President Detrick, his son,Vice President Harold J. Detrick, known to the employeesas Jerry, Plant Superintendent Charles Payne, and, at thattime, Plant Foreman Lowell Kenneth Dixon. In additionto these supervisors, Respondent had a nonsupervisoryemployee in charge of its stockroom and on its assemblylineshad relief operators who relieved employees on theproductionline andsaw to it that production was keptmoving and helped to train new operators.General Counsel directed my attention to the fact thaton two prior occasions the Board found Respondent guiltyof unfair labor practices. In 1961 the Board (131 NLRB1411) found that the Employer had committed violationsof Section 8(a)(1) and (3) of the Act and the Board'sfindings were enforced (302 F.2d 145) in the United StatesCourt of Appeals for the Sixth Circuit in 1962. Later in1961 the Board (134 NLRB 80) found Respondent hadcommitted further violations of Section 8(a)(1), (3), and(4) of the Act, but the United States Court of Appeals fortheSixthCircuit denied enforcement (312 F.2d 255)determiningthat the evidence did not substantially supportthe Board's findings. The attempt to organize this plant in1960 was unsuccessful and anotherattempt in1966 wasagain apparently unsuccessful.Employee Kenny Ricker worked in the stockroomunder SteveWisecarver at the time of his discharge.Ricker had been in charge of the stockroom, but after anaccident and being away from the Company for a monthor more was placed in another department on his return.He was later transferred to the stockroom under SteveWisecarver.RickerandWisecarverdiscussedtheadvisabilityofhavingaunionand aboutMay 1Wisecarver contacteda local unionrepresentativewhoadvised him to canvass the employees to see how muchunion sentimenttherewas in the plant. Ricker andWisecarver apparently contacted a number of employeesand reported back to the Union that there was someprounion sentiment with some of the employeeswilling toserve on anorganizingcommittee.Arrangements weremade for a meeting with union representatives and onMay 9 Wisecarver and Ricker met with UnionRepresentatives Fisher and Cress. They went to employeeHinkle's house for further discussions and there the threeemployeessigned unionauthorization cards and agreed tosolicitother employees. After the meeting Ricker andWisecarver visited some five or six employees,solicitingunionauthorization cards.JerryDetrick testified that when the Company beganbusiness some 15 years ago, it established a group of rulesand regulations to guide the employees. Resp. Exh. 4, isan undated copy of its rules and regulations signed by aformer plant superintendent,NealisDonnBunch, whobecame plant superintendent around 1958 to 1960. Thefirstof the 3 pages of this document has a list of sevenitems which we will call the regulations. The second page SOUTHERN ELECTRONICS CO., INC71stopped an egg salesman and an insurance salesman fromcarrying on their business in the plantRespondent has specific breaktimes for employees onthe production lines, but has no established breaktimes foremployees in the stockroom, who are permitted to takebreaks when they are sufficiently caught up in their workto do soB. The Eventsof May 101.On Friday morning, May 10, according to Rickerand Wisecarver, they were working in the stockroom whencleaning lady Lucy Belt came in and sat down at the deskwhere Wisecarver was filling out receiving reports. Rickerwas then in the back part of the stockroom working in thebinsMrs Belt asked Wisecarver if he had heard anythingabout a union campaign, saying she had heard of it fromothers in the plant and wanted to know what he knew ofit.He said he was for the Union and asked her opinionShe said she did not know. They talked a while longerbefore he got three cokes for himself, Ricker, and HowardShelton, the three then working in the stockroom. MrsBeltwas still sitting at the desk and they resumed theconversationRicker came over and got his coke and Mrs.Belt started talking to him about the UnionRickerwalked back behind the shelves and Mrs. Belt followedhimWisecarver joined them after a moment and heardRicker ask Mrs. Belt to sign a card and her reply that shewas afraid to do so and wanted to talk to her husbandabout it. Ricker gave her a card and she said she wouldtake it home with her.Ricker corroborated Wisecarver's version of the events,saying that around 10 a m. he saw Lucy Belt talking toWisecarver at the desk and after Wisecarver got the cokeshe decided to take his break, went to the desk and pickedup his coke, and started to talk to Wisecarver and Belt.She asked what he thought about the Union and he toldher it would be a good thing and would benefit her moreif she would work for it since she would not have to do somany odd jobs. He walked back behind the shelves, takinghis coke, and Belt followed him. He asked her to sign aunion card and she refused saying she would take it to herhusband and let him look at it Ricker gave her a unioncardand she left the stockroom. Ricker testifiedspecifically that he was taking his break at the time hewas talking to Mrs Belt and assumed that she was on abreak since she had been sitting at Wisecarver's desk forsome timeMrs. Belt said she was not on a break when she went inthe stockroom to get some supplies around 11 a m. A bitlater she testified she has her lunch period about 11 a m.When asked whether Ricker or Wisecarver were drinkingcokes when she was there, she replied equivocally sayingshe would not say whether they were or were not. Shetestified her supplies were kept in the stockroom and thatshe had heard talk about the Union for several weeksbefore the union cards came out. She denied sitting at thestockroom desk, testifying that she stood there while bothWisecarver and Ricker talked to her about the Union withRicker talking the most. She said she was getting hersupplies from the shelves when Ricker came over to herand gave her a union card. Mrs. Belt states she toldRicker she would not sign the card but would think aboutitand then left the stockroom taking some materials withherMrs. Belt was not asked about and did not testifywhether the conversation with Ricker in any way impededor hindered her in her work. Somewhat to the contraryshe testified that she did all her work.2.Shortly after leaving the stockroom and beforelunch,Mrs. Belt went to Jerry Detrick and told him thatthere would be trouble because they were trying to get theUnion in and gave him the union card. She rememberedhe said he would take care of it, after she told him inresponse to his question that Ricker gave her the cardShe testified she went to Jerry Detrick because she wantedto tell him that union talk was going on in the plant andshe felt he ought to know what was going on. Duringcross-examinationMrs.Beltclaimed she knew thatRicker, in giving her a card, was breaking a plant rule.Queried further she said she did not know what rule hewas breaking and then said that at the time she did notknow whether Ricker had violated a rule in giving her thecard.JerryDetrick testified that his first knowledge of theUnion's organizational attempt was when Lucy Belt toldhim on the morning of May 10 that Kenny Ricker askedher to sign a union card 2 After Mrs Belt left the office hethought about if for a few minutes and called her backand asked whether the solicitation occurred on worktimeor breaktime. She told him it was on her worktime. AtthispointDetnck's testimony becomes confused as towhether he called his attorney for advice or whether hefirst checked the rules and regulations to verify that rule16 forbade solicitation on company time. In any event hedid seek counsel and did check the rules and called LucyBelt back to his office and questioned her further aboutthe incidentMrs. Belt's testimony is not clear as to precisely howmany times she was called to the office, but her testimonywould indicate that after the original conversation she wasrecalled only once when she was asked to sign a statementand did so3.Detrick testified that following his conversation withMrs. Belt he called Howard Shelton to the office andasked whether he had seen Ricker solicit Lucy Belt andpass a union card to her. According to Detrick, Sheltonsaid he saw nothingHoward Shelton, who is no longer employed byRespondent, testified that he did see Ricker andWisecarver talk to Lucy Belt around 10 a.m. on the dayRicker was fired. Later that morning he was called to theoffice by Detrick, who asked if he had been signing anyunion cardsHe told Detrick that he had not. Sheltontestified that he had signed a union card that morningduring his break but did not say so to Detrick Detrickasked Shelton if he knew whether Ricker or Wisecarverwere passing out union cards and Shelton said he did not.Detrick told Shelton to let him know if anybody startedpassing out union cards or if they started talking toShelton about the Union.Detrick denied asking Shelton to let him know of unioncards being passed out during worktime.4.DetricktestifiedthatfollowingtheSheltonconversation he calledMrs. Belt back to the office andasked if she would sign a statement concerning the eventsof that morning and she said she would. After she leftDetrick dictated a statement for Mrs. Belt to his secretaryand after it was completed Mrs. Belt was called back tothe officeMrs. Belt testified that she did not have time toread the statement before she signed it, saying, "I guesswhatever Jerry Detrick wrote on it was all right with me."'Foreman Dixontestifiedthat prior to Ricker's discharge he heard aboutthe Union'sorganizingefforts fromgirls in the plant and hereported thisinformationto Jerry Detrick 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe said Detrick did not tell her what he had written onthe paper and that she did not read it then and had notread it in the interim before the trial of this matter.Thereafter,Detrick took her to get her signaturenotarized5.That afternoon Detrick called Ricker to the officeHe told Ricker he had bad news for him and to sit down.Detrick said he had a sworn statement from the lady thatRicker gavea unioncard to on company property andasked if he denied it. Ricker replied, "I don't knownothing about nothing." Detrick said he had to fire Rickerand told him to get his check in the outer office and notto go back through the plant, but to go around the plantin order to get his car Ricker did as he was told.Ricker testifiedhewas not aware of any ruleprohibiting soliciting on company property and that hehad not seen a set of written rules in his 4 years ofemploymentHe said he had heard of some rules fromotheremployeesregardingnotpunchinganother'stimecardor eatingin the plant, but had not heard of arule againstsoliciting.He testified that he had seen Avonproducts sold on company property during work hoursand that boxes were passed down the line for collectionsfor flowers for people in the hospital, etc.Shortly after Ricker's discharge, Wisecarver was told toreport to the office where Detrick told him he had dustfiredRicker for handing out aunioncard on companytime, adding that he had a sworn statement from the ladyRicker solicited. Detrick said everything was all fixed upand he would replace Ricker immediately.Neither Lucy Belt nor Jerry Detrick testified that atany time during their conversations either of themmentioned Steve Wisecarver nor what, if anything, he hadtodo with the solicitation or conversations about theUnionWisecarver at that time was the head of thestockroomand it seems veryunusualthat,incontemplatingthedischargeofsomeone in thatdepartment, Detrick would not have contacted the head ofthat department to get his version of the events in hisdepartment. Instead, Detrick contacted Shelton, the otheremployee in that department.The fact that Wisecarver was not asked about theeventsin hisdepartment when it was most logical for himto be questioned about it, serves, in the absence of anymentionof Wisecarver in their conversation by either BeltorDetrick, to lend additional credence to Sheltons'stestimony thatDetrick asked about both Ricker andWisecarver. This action further indicated that Mrs. Beltand Detrick were not completelycandid intheir testimonysince neitherof them mentioneddiscussingWisecarver.ItappearsfromDetrick'sdescriptionofhisinvestigation thatitwas a one-sidedaffairwith thepurpose not being to determine precisely what occurred inthestockroomthatmorning,butrather to securesufficientreasonsto justify a discharge of Ricker. WhenRicker cameintothe office, he was greeted with thewords, "I've got badnewsfor you," a clear indicationthat a decision had been made to discharge him.If an investigation is beingmade to determine whethera companyrule hasbeen broken it seems incumbent uponthe investigator to attempt to determine from all whowere present,includingthe accusedand hisboss,whatoccurred, and not to build acase againstan employee bycontactingselected individuals,determiningthe result andthen tellingthe accused of the conclusion.Another factor added after the discharge is that Detricka few days later decided to strictly enforce rule 16. Therelief operators werecalled in andtold that from then onno forms of solicitation would be permitted. Respondentnever offered any testimony nor even suggested that anyof the forms of solicitation engaged in by the employees,including the solicitation for union cards, ever interferedwith production or caused a disruption or any problems inthe plant. It is clear that thisex post factoenforcement ofits rule 16 was a transparent manuever to disguise the useof the rule as to Ricker. Ricker's discharge was the firstand only discharge for a violation of Respondent's rule 16Respondent ignored its system of progressive discipline indischarging Ricker for a first offense. Detrick sought toexplain this deviation by saying it was a serious matter.No effort was made to show how the violation (takingRespondent's case at its best) was serious or more seriousthan any other infraction of that or another rule Againno disruption of employees, work duties, or workschedules was involved The only thing that was serious inRespondent's view was that this solicitation was for theUnion and not some charitable matter. Such is not a validdistinctionA prime question for consideration is whether rule 16 isa valid rule. The General Counsel and the Charging Partyattack the rule as being a vague overbroad rule which onitsface is presumptively invalid, citingCampbell SoupCompany,159NLRB 704, as precedent. Theno-solicitation rule there is similar to Respondent's rule 16which forbids soliciting of any kind on company propertyduring working hours. The phrases there and here arebroad enough to include breaktimes, areas such as aparking lot or lunchroom, etc. I find that the rule ispresumptively invalid. Respondent's effort to justify therule consisted of its testimony that solicitations of certaintypes were permitted in the lunchroom and that it grantedpermissionforsome charitable solicitationson theassembly line. As noted previously Respondent made noefforttoshow a particular need for the rule bydemonstrating that solicitations had caused work orpersonnel problemsConsidering the evidence before me, I must find thatthis rule as maintained by Respondent is invalid andviolatesSection8(a)(I)Furtherfrom the mannerdescribed, the rule was applied in a discriminatory fashiontoRicker. It seems evident from the testimony thatRicker was on his break at the time he talked to Mrs.Beltand, from the manner in which she acted, sheappeared to be on a break. Therefore, Respondent underthese circumstances was enforcing its rule against anemployeewhowasonhisbreaktime,therebydemonstrating the overbroadness of its rule and its invalidinterpretation of its own rule.Since the rule is invalid, the enforcement of it as toRicker is also invalid and his discharge thereunder isviolative of Section 8(a)(1). Even if the rule were valid Iwould find Ricker's discharge violative of the Act sincethe rule was applied to Ricker in a discriminatory fashionas set forth above; the employer made an effort only tojustify the discharge and not to uncover facts and soughtby later enforcement of the rule to shore up its validity.Respondent's abandonment of its progressive discipline onthis occasion and its failure to show the seriousness of the"violation," together with the laxness of rule enforcementprior to this occasion and the fact that no harm was doneto the individuals or their work schedules while employeeswere free to converse, all combine to establish thatRicker's dischargewas anevident attempt to frustrateunionorganization by Respondent ridding itself of one ofthe twounionorganizersatthe inception of themovement. SOUTHERN ELECTRONICS CO., INC.73Further I find that the interrogation of Shelton by JerryDetrick and his request of Shelton to keep him informedof any union talk and anyone passing out union cardsviolated Section 8(a)(1) of the Act. Detrick's statement toWisecarver that Ricker was fired for passing out unioncards is also violative of Section 8(a)(l) as a furtherpromulgation of an invalid rule.C. Events Between May 10 and June 51.On Monday, May 13, Steve Wisecarverwore a unionbutton to work. While getting a coke, Plant ForemanDixon asked him how they were getting along, how manycards they had signed. Wisecarver said he did not know.Dixon said they were friends but he was against the Unionand could not see why Wisecarver would be for it.Wisecarver asked why he was against it Dixon said if theUnion got in they all may be looking for a job since theplantwould probably close because Detrick would notallow a union in the plant Dixon said he did not see whythe employees would wanta union;that they should besatisfied, that they had free coffee if they wanted it andgot time off when they wanted it; and he could not seewhy anyone would have complaints about the Company.2About a week later Dixon asked Wisecarver howmany cards were signedWisecarver said signed cardswere sent to the Union by others as well as himself so hedid not know how many they had. Dixon asked when theywould have an election and Wisecarver said he did notknow. Dixon said he wanted it to get over with to see if itwould go union or notDixon said he did not remember too much of hisconversationwithWisecarverbutdidrecallsayingsomething about their continuing to be friends and said heasked another employee, Hinkle, about how many unioncards were signedDixon denied saying anything aboutbeing out of a job or the plant closing or their losingprivileges such as free coffee and having time off. He didnot remember saying anything about the job if the Unioncame in.Ibelieve thatWisecarver's memory of the events is themore reliable, noting that Dixon confirmed some parts oftheconversationsafterhismemory was jogged onparticularsubjects.Iconclude and find that DixoninterrogatedWisecarver on two occasions as to how manyunion cards were signed in attempting to determine theextent of the union organization in violation of Section8(a)(1) of the Act. I also conclude and find that Dixon inan attempt to stifle union activity threatened that if theUnion came into the plant the Employer might close it orrescind some of the privileges such as free coffee andgetting time off.3.On Monday, May 13, while wearing his union badge,Wisecarver was called into the office by Jerry Detrick whoaskedWisecarver what the badge meant. Wisecarver saiditmeant just what it said. Detrick shook his head and saidokay and Wisecarver left the office.General Counsel alleged this as an unlawful act ofinterrogationImake no such findingWisecarver wasproclaiming his union allegiance by wearing the badgeDetnck's question while demonstrating some animus,merely sought oral confirmation of what the badgeestablished.Wisecarver confirmed it. I do not considerthis unlawful interrogation4.About 2 weeks after Ricker's discharge, HowardShelton told Jerry Detrick he had signed a union cardduring breaktime on the day Ricker was fired, and askedDetrick if he would get fired for it. Detrick replied that itwas real senous and was a pretty senous offense. Sheltontestified Detrick acted upset.Detrick testified that Shelton told him he had signed aunioncard and asked what it meant. Detrick testified hetold Shelton that insigningthe card he was asking theUnion to represent him at the Company and this was aserious thing. Shelton asked if he liked it and Detrick saidhe was not really pleased with itIhave earlier credited Sheltonas againstDetrick anddo so here again. It is evident that from the firstquestioning Shelton was apprised of Detrick's animustoward the Union to the extent that he hid the fact that hehad signed a union card He would not have askedDetrick if he liked the Union. Ricker's discharge hadprovided the answer to any such question.Detrick's testimonyisanattempt by changing a fewwords to confirm the event but change its meaningcompletely. I credit Shelton and conclude and find thatDetrick threatened Shelton with unspecified reprisals forjoining the Union in violation of Section 8(a)(1). Detrickdid not give Shelton any assurance that he would not befired for signing the union card but rather left animpression that Shelton had somehow violated a companyruleor otherwise had done something harmful to theCompany which Detrick would remember and seek tohave atoned.D. The Dischargeof SteveWisecarver on June 5Near the end of May, Jerry Detrick had a conferencewith Steve Wisecarver, in which, according to Wisecarver,Detrick asked whether he was having problems or whatwas wrong since he was late to work so often. Wisecarversaidhisbaby had been sick. Detrick said he wantedWisecarver and his wife (she worked for Respondent inanother department) to come to work on time for 1 weekso he could show his father their timecards without anylateness.Detrick toldWisecarver that people who werestrong against the Union and wanted to see Wisecarverthrown out of the plant were pressuring him, and hisfatherhad told him to do something about theWisecarvers' tardiness. He added that if he could show hisfather they were getting in on time that it would be allrightWisecarver said this was the only time he wasspoken to about being late.Detrick did not dispute Wisecarver's version of thisconversation but did say that he had spoken to Wisecarvermore than once about his tardiness. Mrs. Wisecarver wasnot personnally spoken to about this matter. Detricktestified thatWisecarver's record was good until about thelast 15 weeks of his employment. The company recordsshow that in that time he was late some 29 times andabsent 8 daysIfthecomplaintallegationconcerningDetrick'spurported May 31 threat of reprisals for union activities isbased on the conversation of Detrick and Wisecarverrelated above, I find that the Act was not violated in thatconversation and that there is no other evidence tosupport the allegation.On Saturday, June 1, Wisecarver was scheduled withtwo other employees to inventory the stockroom. Histimecard shows that he punched in at 10:45 a.m. and leftat 6:15 p.m. There is no dispute between the parties thathe was supposed to start that morning at 7 a.m. and thatthe other two men reported at that time and were assignedother work when he was not there. The inventory was notcompleted that day and Respondent felt it would havebeen if Wisecarver had reported on time. 74DECISIONS OFNATIONALLABOR RELATIONS BOARDWisecarver was absent on Monday and Tuesday, June 3and 4, and was called to the office on Wednesday to talktoDetrick. JerryDetrick askedWisecarver what waswrong and where he had been. Wisecarver said the babyhad been sick on Monday and Tuesday and that he calledin about it. Detrick said that was all right but wanted toknow where he had been on Saturday. When Wisecarversaid he worked on Saturday and came in about 10 a.m.,Detrickaskedwhy he had not been there earlier.Wisecarver testified that when he said he had a cold anddid not feel like coming in before 10 a.m., Detrick got awritten reprimand form and told him to sign it. AccordingtoWisecarver the form noted that if the rule violationcontinued he would be subject to a 3-day layoff and asubsequent violation would mean a discharge. He statedhe objected to the form saying he had not violated anyrule since overtime work was not required. Detrick saidthat whether he worked overtime might determine whetherhe got fired or not and again told him to sign the paper.Wisecarver refused saying he had not violated any ruleand Detrick fired him telling an office clerk to pull histimecard and pay Wisecarver off. The reason given for hisdischarge on his termination slip was a high extent ofabsenteeism.Detrick testified that in questioning Wisecarver on hislate appearance on Saturday, he was given an insufficientreason and asked Wisecarver to sign a written reprimand.When Wisecarver declined saying he did not have to signit,Detrick testified, "Well, I knew this so I did not pressthe issue." They discussed it further and he receivednegativeresponsesfromWisecarver.The discussionbecame heated and he fired Wisecarver summarily forabsenteeismand insubordination.Askedabout theinsubordination, Detrick said that consisted of the refusalto sign the written reprimand and a couple of nastyremarks.The latter according to Detrick consisted ofWisecarver saying he did not have to work overtimeunlesshe wanted to, but no bad language was used.Detrick acknowledgedagainthatWisecarver did nothave to sign the reprimand and appears to agree that anotation to that effect on the written reprimand wouldhave provided a sufficient basis for future disciplinaryaction if it became necessary. Further he did not tellWisecarver he would be fired if he did not sign thereprimand but then stated that he firedWisecarverbecause he refused to sign it, and would have given himanother chance if he had signed it.Detrick did not remember if Wisecarver was wearing aunionbutton when he was fired but admitted he knewWisecarver was aunionsupporter and one of the three orfour employees who did weara unionbadge. In additionto the above Respondent proffered testimony that it hadreceived complaints aboutWisecarver's running of thestockroom,assertingitwasinamess.The GeneralCounsel sought to soften this claim by showing that thestockroom was undermanned and that Shelton who hadrecently been hired had not turned out to be a capableemployee.In any eventthese claimsare added "window dressing"since the issue is whether Detrick discharged Wisecarverat least in part for hisunionactivities, and the essentialparts of the discharge are not in significant dispute. Thequestion of motivation must be answered by a commonsenseappraisalofthosefactsand the attendantcircumstances.The setting of this dischargeincludesthe following:1.Wisecarverwas one of the few active unionproponents and so known by Detrick.2.Detrickhad discriminatorily discharged anotherknownunionproponent 3 to 4 weeks previously and hadviolated Section 8(a)(l) of the Act then and thereafter andhad a substantial animus toward the Union.3.Detrick had warned Wisecarver about his tardinessthepreviousweek or so stating that the antiunionsentiment was very strong and he was pressured to do so.4.Respondent had a progressive discipline systemwhich consisted of an oral warning, written warning, 3-daylayoff, and discharge for repetitions of rule violations.5.Respondent used this system except as to Ricker andwas using it with Wisecarver at the second step whenDetrick abandoned it and discharged Wisecarver for notsigningthewritten reprimand,notingthatWisecarverwould not have been discharged if he had signed thereprimand.6.Detrick admitted thatWisecarver did not have tosign the reprimand and he did not tell Wisecarver hewould be fired if he did not, but then discharged himbecause he did not sign the reprimand.Wisecarver from his own testimony appears to havemerited discipline for his tardiness on Saturday andDetrickwasin theprocess of disciplining him. It ispossible thatDetrickmay have felt under pressure todisciplineWisecarver, as his previous conversation withWisecarver indicates, in order to show other employeesthathewas not being pushed around or afraid ofWisecarver'sunionadvocacy. It is further possible thatDetrick felt thatWisecarver believed hisunionadvocacyprotected him from discipline and led him to the standthat he did not have to report for overtime work. If so,Detrick disabusedWisecarver of that thought when hetold him that his maintenance of such a position mightlead to his discharge.The question then remains whether Detrick would haveabandoned the progressive discipline and fired Wisecarverfor notsigningthe reprimand if Wisecarver had not beena union proponent.Under the circumstances set forth above, I find andconclude that Detrick would not have fired Wisecarver ifithad not been for the latter's unioninvolvement.CommonsensedictatesthatDetrickcouldhavefollowed the progressive discipline system bymerelynoting onthe reprimand that Wisecarver had been giventhe form and refused to sign it and had been informedthat a further breach of the rules would mean a 3-daylayoff.Detrick testified that two other persons had beendischarged for a high absentee record and that theprogressive discipline system had been followed as tothem.Why then was it abandoned here? Detrick gave noplausible reason but retreated to a firm position thatWisecarverwasfiredforhighabsenteeismandinsubordination.The total of the insubordination wasWisecarver's refusalto signthe reprimand from since hefelthe had not broken any of the company rules. Thecommonsense answerwas to warn him and make anappropriate notation. Detrick did neither but apparentlybecame incensed and fired Wisecarver.Ido not know whether he fired Wisecarver primarily torid himself of a union proponent or because he was afraidof being accused of being softon a union man. In eithereventWisecarver's union predilections was a movingfactor incausingDetrick to abandon the progressivedisciplineand fire him. I believe it is safe to assume thatifWisecarver had not beenan open unionproponent, hewouldnothavebeendischargedunderthesecircumstances. SOUTHERN ELECTRONICS CO., INC.75Accordingly, I conclude and find that Wisecarver'sdischarge was violative of Section 8(a)(3) and(1) of theAct.111.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above,occurringinconnectionwithRespondent'soperations described in section 1, above,have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices as set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:IhavefoundthatRespondentdiscriminatorilydischarged Kenny Ricker and Steve Wisecarver on May10 and June 5, 1968, respectively, because of their unionsympathies, activities, and desires and recommend thatRespondent offer them immediate and full reinstatementto their former positions or if those positions areunavaliable due to a change in Respondent'soperations,then to a substantially equivalent position, withoutprejudice to their seniority or other rights and privileges.Respondent shall make them whole for any loss of paytheymay have suffered by reason of Respondent'sdiscrimination against them by payment to them of a sumequal to that which they would have received as wagesfrom the date of discharge until the date Respondentreinstates them less any net interim earnings. Backpay istobe computed on a quarterly basis in the mannerestablished by the Board inF.W.Woolworth Company,90 NLRB 289, with interest at the rate of 6 percent perannum to be computed in the manner set forth inIsisPlumbing & Heating Co.,138NLRB 716. I furtherrecommend that Respondent make available to the Board,upon request, payroll and other records in order tofacilitate checking amounts of backpay due and the rightsof each of these employees.Respondent also interfered with its employees' rights bymaintainingand enforcing a discriminatory writtenno-solicitation rule and I recommend that Respondentcease and desist from promulgating or enforcing itsdiscriminatory no-solicitation rule and that it not enforcediscriminatorilyanyno-solicitationrule.Respondentthreatened its employees that the plant might close if theUnion was successful in organizing the plant and thatpresent privilegesmight be abolished.Respondent alsointerrogated some of its employees regarding their unionactivities and the union activities of others and asked oneof its employees to report on the union activities of others.Respondent amply demonstrated its animus toward theUnion by the statements made and the positions it took,some of which I have found violated the Act. There is apossibility that Respondent with its antiunion predilectionsand prior history might commit further unfair laborpractices but I am not convinced, considering the fewemployees involved in the unfair labor practices, thatRespondent engaged in a wholesale attack against theUnion. I therefore recommend that Respondent be placedunder an enjoinder to cease and desist from violating theAct in thesame or a manner similar to the violationsfound.On the basis of the foregoing findings and the entirerecord,Imake the following:CONCLUSIONS OF LAW1.SouthernElectronicsCo., Inc.,isanemployerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.TheUnion is a labor organization within themeaningof Section 2(5) of the Act.3.By discriminatorily discharging Kenny Ricker onMay 10 and Steve Wisecarver on June 5, 1968, and notthereafterhaving reinstated them to their positionsbecause of their union activities and desires, Respondenthas engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.4.Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(l) and 2(6) and (7) of the Act by:(a)Keeping in force and enforcing its rule forbiddingsolicitationof any kind on company property duringworking hours, which rule is kept in force and wasenforced in the circumstances found above for the primarypurpose of interfering with union activities.(b) Interrogating its employees concerning their unionactivitiesandrequestingemployeestoreporttoRespondent concerning the union activities of otheremployees.(c)Threatening employees that if they chose a unionthe plant might close or certain benefits extended byRespondent might be stopped.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this caseconsidered as a whole, it is recommended that SouthernElectronicsCo., Inc.,Moshiem, Tennessee,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging and refusing to reinstate employees inorder to deter them and other employees from being orbecoming union members.(b)Keeping in force and enforcing a discriminatorywritten no-solicitation rule the prime purpose of which isto inhibit union activities.(c)Interrogatingemployees concerning their unionactivitiesandrequestingemployeestoreporttoRespondent on the union activities of other employees.(d)Threatening its employees with a possible plantclosure or the rescinding of benefits they have enjoyed, ifthey were successful in organizing the Union.(e) In the same or any similar manner interfering with,restraining, or coercing its employees in the exercise oftheirrightstoself-organization,toformlabororganizations,to join or assist International Union ofElectrical,Radio and Machine Workers,AFL-CIO-CLC,tobargain collectively through representatives of theirown choosing and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection.2.Takethe following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Kenny Ricker and Steve Wisecarverreinstatement in accordance with the recommendations setforth in the section of this Decision entitled "The 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDRemedy."(b)Make whole Kenny Ricker and Steve Wisecarverfor any loss of pay they may have suffered by reason ofRespondent's discrimination against them in accordancewith the recommendations set forth in the section of thisDecision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueand the other rights and privileges accorded to Ricker andWisecarver as set forth in the section of this Decisionentitled "The Remedy."(d)Notify the above-named employees if presentlyservingin the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(e) Post at its Moshiem, Tennessee, plant, copies of theattached noticemarked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Resonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 10, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shallbe substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision andOrder."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminer of the National LaborRelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:Following a trial in which the Company, the Union,and the General Counsel of the National Labor RelationsBoard participated and offered their evidence, it has beenfound that we violated the National Labor Relations Act.We have been ordered to post this notice and to abide bywhat we sayin thisnotice.WE WILL NOT keep in force nor enforcean illegalno-solicitation rule the main purpose of which is to stoplawful unionactivities.WE WILL NOT ask employees about their unionactivities.WE WILL NOT ask employees to reporton the unionactivities of other employees.WE WILL NOT threaten that if employees aresuccessfulin bringingin a union that we may close theplant or stop benefits they now enjoy.WE WILL NOT discharge, layoff or refuse to hire orrehireany of our employees in order to try todiscourage our employees from being or becomingmembers ofInternationalUnion of Electrical, Radioand Machine Workers, AFL-CIO-CLC.WE WILL offer Kenny Ricker and Steve Wisecarvertheir former jobs with all the rights and any backpaydue them.WE WILL notify the above-namedemployees ifpresentlyserving intheArmed Forces of the UnitedStatesof their right to fullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.All our employees are free to becomeor remain unionmembers.DatedBySOUTHERN ELECTRONICSCO., INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 730 PeachtreeStreet,N.E.,Room 701, Atlanta, Georgia 30323,Telephone 404-526-5760.